NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 8 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GARY SCHERER,                                   No.    20-55201

                Plaintiff-Appellant,            D.C. No.
                                                2:18-cv-08239-GW-AFM
 v.

WOODLEY-VANOMEN PROPERTIES;                     MEMORANDUM*
TMT WIRELESS, INC.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                            Submitted March 3, 2021**
                              Pasadena, California

Before: KLEINFELD, TALLMAN, and OWENS, Circuit Judges.

      Gary Scherer appeals from the district court’s order granting his motion for

attorney’s fees in his action under the Americans with Disabilities Act and the

California Unruh Civil Rights Act. As the parties are familiar with the facts, we do



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
not recount them here. We affirm.

      “The most useful starting point for determining the amount of a reasonable

[attorney’s] fee is the number of hours reasonably expended on the litigation

multiplied by a reasonable hourly rate,” also “known as the lodestar.” Vogel v.

Harbor Plaza Ctr., LLC, 893 F.3d 1152, 1158 (9th Cir. 2018) (citation omitted).

“In determining the appropriate lodestar amount, the district court may exclude

from the fee request any hours that are ‘excessive, redundant, or otherwise

unnecessary.’” Welch v. Metro. Life Ins. Co., 480 F.3d 942, 946 (9th Cir. 2007)

(citation omitted).

      Here, the district court utilized the lodestar method, reviewed over 100

billing entries, and excluded or reduced entries it found unreasonable such as

“duplicative entries, entries where the time billed was unreasonably long and

entries where attorneys [were] billing for administrative work far below their

capabilities.” The district court also reduced hours for overstaffing and “blatant

overbilling.” These entries were reasonably reduced or excluded from the lodestar

amount because they were “excessive, redundant, or otherwise unnecessary.” Id.

This “is precisely the kind of assessment that is entitled to considerable deference

because of the district court’s superior understanding of the litigation.” Id. at 949

(citation and internal quotation marks omitted).

      “[W]hen the district court makes its award, it must explain how it came up


                                          2
with the amount. The explanation need not be elaborate, but it must be

comprehensible[.]” Carter v. Caleb Brett LLC, 757 F.3d 866, 869 (9th Cir. 2014)

(citation omitted). “While detailed calculations are not mandated, ‘something

more than a bald, unsupported amount is necessary’ to affirm an award of

attorneys’ fees.” Id. (citation omitted). Here, the district court gave a

“comprehensible” explanation for the rate set and ultimate award, providing

substantially more than a “bald, unsupported amount.” See id. (citation omitted).

      Finally, Scherer’s argument that the district court was biased is without

merit. And because we affirm, reassignment to a new district court judge is moot.

      AFFIRMED.




                                           3